Title: To George Washington from Moses Hazen, 10 September 1781
From: Hazen, Moses
To: Washington, George


                  
                     Dear Sir,
                     Head of Elk 10th Septr 1781
                  
                  The unexpected rout of the Army destin’d for Virginia; induces me to sollicit your Excellencys favor in a Respectable Command—When I spoke to you on this subject at Springfield, I had not an Idea of the Troops marching this way.  Your Excellency was then pleased to determin as was related to me by General Lincoln, that I should continue to Command my Own Regiment and to do Duty as Brigadier in the Line on Detashment &ca untill something better should offer.  As I am a stranger in this Country, anxious to shew in the Honor of this Campaign, I hope it will be convenient for you to give me a Command, that my Rank and services intitle me to.
                  Should the Light Troops be formed into two Brigades, I beg leave to sollicit a command in that Corps.  Should I be continued under Major General Lincolns Command, I beg to propose, the forming a Brigade of the Rhode Island & my Regiments, which will be nearly equal to either of the others—Should I be continued to command my Regiment only, I must in that case, request your Excellency will please to direct the Light Infantry Company, now with the Marquiss La Fayette, to join the Regiment.  All which, is humbly submitted to whatever may be Your Excellencys wise distribution thereon; as I should rather wish to serve a Volunteer in the Army, than to interfere with, or injure in the point of Command, any officers in the Army.
                  The multiplicity of Business which attended Your Excellency at Philadelphia, and at this place, prevented my speaking to you on this subject, and I should not have troubled you with a Letter on this occasion, had it not fallen to my lott, to come on in the Second Division.  I have the Honor to be, Your Excellencys Most Obedt and Most devoted Humble servt
                  
                     Moses Hazen
                  
               